DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 13-20 in the reply filed on 10/29/2021 is acknowledged. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: Communication unit configured to communicate/receive in claims 1, 2, 8, 13, 14, and 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 13 recite: 
“a robot” in the preamble and “a robot” in line 6: it is unclear if the robot cited in line 6 is the same as or different from the robot recited in the preamble rendering the claims’ scopes indefinite; [for examination purposes, the two robots are interpreted to be the same];
Claims 2-8, and 14-20 depend from these claims respectively, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale;
Claims 2 and 14 recite:
“an image”: it is unclear if this image is the same as or different from the image recited in the independent claims; [for examination purposes, the two images are considered the same];
“identify absolute location information of the robot based on physical information of the camera module and relative location information of the robot”: (a) It is unclear how the absolute location information is different from the location recited in the independent claims; (b) 	It is unclear what the “physical information of the camera module” refer to; for example, it is unclear if they refer to the camera’s range, field of view, focal length, etc… (c) it is unclear with respect to what entity the “relative location” is relative to (for example, is it relative location with respect to an obstacle?); furthermore it is unclear how the relative location is different from the location recited in the independent claims;
Claims 3 and 15 depend from these claims, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 3 and 15 recite:
“the image”: it is unclear if the image recited herein refers to the image recited in claims 2 and 14 from which these claims depend, or to the image recited in the independent claims; [for examination purposes, all three image terms are considered to be the same];
“indicating a direction of the robot” and “identifying a direction in which the robot is pointing”: it is unclear if the indicated direction is the same as the identified direction or a different one; [for examination purposes, both terms are considered to refer to the same direction];
Claims 4 and 16 recite:
“absolute location information”: it is unclear how the absolute location information is different from the location recited in the independent claims (for example, does the absolute location information comprise the location recited in the independent claims?);
“the laser irradiation module is capable of irradiating a laser”: it is unclear if the laser recited herein is the same as or different from the laser recited in the independent claims; [for examination purposes, the two terms are considered to be the same];
Claims 5 and 17 recite:
“a region where a difference occurs between a first image captured by the camera module and a second image”: (a) it is unclear how or if the first image and the second image relate to the image captured in the independent claims (is the first image the same as the image captured in the independent claim and the second image taken at a later time? Or is the first image a different image than that in the independent claim?); (b) it is unclear how the difference between the first and second images occurs, where it comes from, and how it is obtained; thus these claims are rejected as being incomplete for omitting essential steps of “determining/ obtaining/  identifying a difference between first image and second image”, such omission amounting to a gap between the steps (See MPEP § 2172.01).
Claims 6 and 18 recite:
“a change in height of at least one object disposed within an irradiation range”: (a) ) it is unclear how the height change of the at least one object occurs, where it comes from, and how it is obtained; thus these claims are rejected as being incomplete for omitting essential steps of “determining/ obtaining/  identifying a height change of at least one object”, such omission amounting to a gap between the steps (See MPEP § 2172.01); (b) it is unclear if the “at least one object” is the same as or different from the obstacle recited in the independent claims;
Claims 8 and 20 recite:
“An image”: it is unclear if this image is the same as or different from the image recited in the independent claims; [for examination purposes both terms are considered to be the same];
“Changed location”: The term “changed” in claim is a relative term which renders the claim indefinite, since the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity the location is considered “changed”, (is it changed with respect to the original location?) thus and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim interpretation of claims 1, 2, 8, 13, 14, and 20:
Claim limitation “communication unit configured to communicate/receive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0047, 0048, and 0055 in the specification discloses how the communication unit communicates with other modules, and where it could be embedded within, but does not explicitly state what it is. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR101305401B1; “Yoon”; Examiner relied on English translation attached herein).
Regarding claims 1 and 13, Yoon discloses a main server for controlling laser irradiation of a movement path of a robot (Fig. 3; [0022]: “The server 30 is capable of communicating with the unmanned vehicle 20 and the infrared laser guide apparatus 40 in a wired or wireless communication manner and based on the information received from the unmanned vehicle 20 and the infrared laser guide apparatus 40 And controls the running of the unmanned traveling vehicle 20 or controls the operation of the infrared laser guide apparatus 40”; [0028]), the main server comprising: 
a communication unit configured to communicate with a camera module and a laser irradiation module and a controller (Fig. 3: server 30; [0028]: “The server 30 may be configured by a separate external module such as a server computer installed in the center for controlling the unmanned vehicle 20”) configured to : receive, via the communication unit, an image of a robot captured by the camera module, identify a location of the robot in the image captured by the camera module, generate a movement path of the robot based on sensing information ([0022]: “The server 30 is capable of communicating with the unmanned vehicle 20 and the infrared laser guide apparatus 40 in a wired or wireless communication manner and based on the information received from the unmanned vehicle 20 and the infrared laser guide apparatus 40; [0026]: the server 30 receives the camera image from the camera installed in the infrared ray guiding device 40, processes the received image by the image processing method, and calculates information on the position, speed, etc. of the unmanned vehicle 20”; Note: Given the 112(b) rejection of the communication unit in view of the 112(f) means plus function and In reference to paragraph 0055 of the specification of the current application), and 
transmit, via the communication unit, movement path information to the laser irradiation module for outputting the movement path to a vicinity of the robot with a laser for the robot to follow ([0027]: When the path of the unmanned vehicle 20 is calculated, the infrared laser inductors 40 within a predetermined range forward of the unmanned vehicle 20 are controlled to emit an infrared line laser for driving the roads 100; Fig.3), 
wherein the sensing information includes first information about an obstacle sensed by the camera module or second information about the obstacle sensed by the laser irradiation module (Fig. 5a and Fig. 5b; [0033]: The server 30 detects the traveling direction information and the obstacle information from the type of the infrared line laser detected based on various databases constructed in advance (130); [0042]-[0048])).
Regarding claims 4 and 16, Yoon discloses the controller is further configured to generate the movement path based on at least one of information about a destination to be reached by the robot, absolute location information of the robot, a location of the laser irradiation 24Attorney Docket No.: 6774-0209PUS1module, or an irradiation range in which the laser irradiation module is capable of irradiating a laser ([0026]: “the server 30 receives the camera image from the camera installed in the infrared ray guiding device 40, processes the received image by the image processing method, and calculates information on the position, speed, etc. of the unmanned vehicle 20”).
Regarding claims 5 and 17, the claim limitations have been met since claims 5 and 17 are not related to second information about the obstacle sensed by the laser irradiation module. Accordingly, claims 5 and 17 are rejected similar to claims 1 and 13 respectively. 
Regarding claims 6 and 18, Yoon discloses the second information includes information about a change in height of at least one object disposed within an irradiation range in which the laser irradiation module is capable of irradiating a laser (Fig. 5a, Fig. 5b; [0042]-[0048]; [0045]: “the shape of the infrared line laser seen in front of the unmanned vehicle 20 by the obstacle 7 is detected as a curved state”-curved state of the laser reads on the height change of the object recited in this claim).
Regarding claim 7 and 19, Yoon discloses the controller is further configured to adjust physical characteristics of a projection output by a laser of the laser irradiation module for controlling the robot ([0030]: “At this time, the line-shaped infrared line laser 5 radiates so as to coincide with the traveling direction of the unmanned traveling vehicle 20 and serves to guide the running direction of the unmanned traveling vehicle 20. Of course, in some cases, a line-shaped infrared line laser may be radiated in a direction perpendicular to the running direction of the unmanned vehicle 20 to indicate the entry prohibition direction or the like of the unmanned vehicle 20.”- changing the direction of the line-shaped laser reads on adjusting the physical characteristics of the laser);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of XUE (CN104867158A; examiner relied on English translation attached herein)
Regarding claims 2 and 14, Yoon discloses the communication unit is further configured to receive an image from the camera module, and wherein the controller is further configured to identify absolute location information of the robot based on physical information of the camera module and relative location information of the robot in the image ([0026]: “the server 30 receives the camera image from the camera installed in the infrared ray guiding device 40, processes the received image by the image processing method, and calculates information on the position, speed, etc. of the unmanned vehicle 20”).
However Yoon does not explicitly state the image includes a mark on the robot. 
On the other hand, Xue teaches the image includes a mark on the robot (Lines 46-51: “The monocular vision unit is used to acquire an image of the ship while navigating in the indoor water surface and output it; The identification positioning unit is used for acquiring images, image processing, identifying a target ship, positioning and calculating navigation information; The ship's sign unit includes two sign lights installed at the stern and the bow. The two sign lights are spherical in shape and different in color. They are used to identify the bow and stern of the target ship. At the same time, the center of the two sign lights is connected; lines 73-86: “In the real-time positioning process, S1-S8 is performed on each acquired image, and the navigation speed and the heading angle of the target ship are calculated by taking the two marker positions obtained by the two adjacent image recognition”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Yoon reference and include features from the Xue reference, and include markers on the robot within the image taken. Doing so will enable a better identification of the robot navigation characteristics such as speed, position, and heading.
Regarding claims 3 and 15, Yoon does not explicitly state the image includes two or more marks on the robot for indicating a direction of the robot, and wherein the controller is further configured to identify a direction in which the robot is pointing based on the two or more marks.
On the other hand, Xue teaches the image includes two or more marks on the robot for indicating a direction of the robot, and wherein the controller is further configured to identify a direction in which the robot is pointing based on the two or more marks (Lines 46-51: “The monocular vision unit is used to acquire an image of the ship while navigating in the indoor water surface and output it; The identification positioning unit is used for acquiring images, image processing, identifying a target ship, positioning and calculating navigation information; The ship's sign unit includes two sign lights installed at the stern and the bow. The two sign lights are spherical in shape and different in color. They are used to identify the bow and stern of the target ship. At the same time, the center of the two sign lights is connected; lines 73-86: “In the real-time positioning process, S1-S8 is performed on each acquired image, and the navigation speed and the heading angle of the target ship are calculated by taking the two marker positions obtained by the two adjacent image recognition”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Yoon reference and include features from the Xue reference, and include markers on the robot within the image taken. Doing so will enable a better identification of the robot navigation characteristics such as speed, position, and heading.
Allowable Subject Matter
Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669